

109 HR 8916 IH: To amend the Gullah/Geechee Cultural Heritage Act to extend the authorization of the Gullah/Geechee Cultural Heritage Corridor Commission, and for other purposes.
U.S. House of Representatives
2020-12-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8916IN THE HOUSE OF REPRESENTATIVESDecember 9, 2020Mr. Clyburn introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo amend the Gullah/Geechee Cultural Heritage Act to extend the authorization of the Gullah/Geechee Cultural Heritage Corridor Commission, and for other purposes.1.Gullah/Geechee Cultural Heritage Act amendmentsThe Gullah/Geechee Cultural Heritage Act (Public Law 109–338; 16 U.S.C. 461 note) is amended as follows:(1)CommissionIn section 295D(d), by striking 15 years and inserting 25 years. (2)Meeting requirementsBy repealing section 295E(a)(4).(3)FundingIn section 295K(a), by striking $10,000,000 and inserting $30,000,000.(4)Technical amendmentBy striking Gullah/Geechee each place it appears in any typeface and inserting Gullah Geechee in the respective typeface.